Pratt, J.
The ruling of the court at circuit was correct as to the first count of the indictment. It is not the province of the courts to harmonize all the special enactments of the legislature, but only to decide the questions as they arise between litigants. It is not enough, in a penal statute, that the law-making power intended a certain result; but the statute must be so framed that such a result can be inferred from the words used. It is plain from the words of the statute (section 23, c. 534, Laws 1879) that suckers are not -within the prohibition • therein contained, and therefore the defendant was not guilty of 'any violation of the law. The case upon the second count was fairly submitted to the jury, and a verdict returned for the defendant. This verdict was rendered upon conflicting testimony, and cannot properly be disturbed. Cullen v. Sheet-Metal Roofing Co., 46 Hun, 562. These views, if .correct, are decisive of the case. We may add, however, in answer to the appellant’s argument, that we fail to see any such inconsistency in the statute as he contends for. It is a well-known fact that suckers are never taken with a hook and line, unless by accident. Therefore that they should not be included among the fish only to be so taken was reasonable and proper. The indictment was based upon this section of the law, and a conviction, if had *335at all, must be under it. We also think costs were properly awarded against the county of Dutchess. People v. Alden, 112 N. Y. 117, 19 N. E. Rep. 516. Judgment affirmed, with costs.